 HOMEMAKER SHOPSHomemaker Shops, Inc. and Retail Store EmployeesUnion, Local 876, United Food and CommercialWorkers International Union, AFL-CIO-CLC,and Homemaker Shops Representative Commit-tee, Party in Interest. Case 7-CA-17116April 29, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn November 7, 1980, Administrative LawJudge William A. Gershuny issued the attachedDecision in this proceeding. Thereafter, the Gener-al Counsel filed exceptions and a supporting brief.Respondent filed a brief in opposition to the Gen-eral Counsel's brief and in support of the Adminis-trative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.1. The General Counsel has filed exceptions tothe Administrative Law Judge's failure to find thatRespondent violated Section 8(aX2) of the Act bydominating, assisting, contributing to the supportof, and interfering with the administration of alabor organization, the Homemaker Shops Repre-sentative Committee (hereafter called the Commit-tee). We find merit in these exceptions.The basic facts are not in dispute. Respondentoperates a retail store chain selling linens and otherrelated household goods in six States. Its 32 storesare divided into 3 bargaining units. Group I, theunit involved here, encompasses 16 stores.' TheCommittee was certified by the Board on October22, 1976, as the bargaining representative of a unitof all full-time and regular part-time selling andnonselling employees at all Respondent's Group Istores. There is no evidence of involvement by Re-spondent in the formation of the Committee.The Committee is an unincorporated body, with-out a charter, bylaws, or governing rules. It con-I On November 2, 1979, the Charging Party, Retail Store EmployeesUnion, Local 876, United Food and Commercial Workers InternationalUnion, AFL-CIO-CLC (hereafter called the Union), filed a representa-tion petition covering nine of the stores in Group I. The underlyingcharge in this case was filed on November 26, 1979. We find merit to theGeneral Counsel's contention that the Administrative Law Judge errone-ously stated that the General Counsel seeks relief from the alleged unfairlabor practices only at the 9 stores of the 16 stores listed in the represen-tation petition. The record shows that the General Counsel seeks to re-strain the alleged unfair labor practices at all 16 stores in Group 1.261 NLRB No. 50ducts no general membership meetings, has no reg-ular officers, and makes no provision for the pay-ment of dues. The Committee's operational proce-dures are contained in its contract with Respond-ent. The current contract, which expires in January1983, provides for one representative and one alter-native from each store to be elected annually inMay by secret ballot. The length of the representa-tives' terms was initially set at I year at the prefer-ence of Respondent's president, Freeland. The con-tract provides that the Employee NegotiatingCommittee shall be elected by the store representa-tives and recognizes the Employee NegotiatingCommittee for the purpose of bargaining aboutwages, hours, and conditions of employment. Italso establishes a four-step grievance procedurewith provisions for participation by the store repre-sentatives and for employees and Respondent toshare the cost of any arbitration.s Finally, the con-tract provides for compensation to the representa-tives for time lost from work during meetings withRespondent and when participating in the griev-ance procedure.Respondent schedules both regular and specialelections for the Committee's representatives. Forexample, in August or September 1979, Plant Su-pervisor Himes independently called a specialmeeting for the purpose of electing a store repre-sentative because the current representative was onextended medical leave. Respondent also providesthe ballots and ballot box for the elections. Thestore manager passes out the ballots and for a timekeeps the ballot box at his desk. Then, with an em-ployee's assistance, he counts the ballots and an-nounces the results. At the May 1979 electionmeeting, an employee attempt to amend themethod of selecting alternate representatives wasvetoed by Plant Manager Laughead.3Only Respondent schedules and, if necessary,reschedules the annual and special meetings it haswith the Committee. Regular meetings, usuallyheld in the fall of each year, serve the two pur-poses of discussing new merchandise and companysales policy, and negotiating the terms and condi-tions of employment. The Committee's representa-' Evidence was presented that the Committee's representatives haveprocessed two informal grievances within the 10(b) period.' The charge here was filed on November 26, 1979. It is unclearwhether this May 1979 meeting occurred within the 10(b) period. We.accordingly, rely on this and other instances predating the 10(b) periodfor background purposes only. It is well settled that the Board can andwill consider events transpiring more than 6 months before the filing of acharge to shed light on the true character of matters occurring within thelimitations period, even though under Sec. 10(b) such conduct cannotitself constitute an unfair labor practice. Local Lodge Na 1424, Interna-tional Assoeiation of Machinists. AFL-CIO, et al [Bryan ManufacturingCompany] v. N.L.RB., 362 U.S. 411 (1960). See also N.LR.R v. South-ern Bell Telephone & Telegraph Co., 319 U.S. 50, 57 (1943).441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtives have met among themselves only prior tothese regular annual or special meetings. No mem-bers of management are present at these prelimi-nary meetings where, pursuant to the contract, therepresentatives select an Employee NegotiatingCommittee to meet with Respondent and presentthe Committee's demands. Respondent reimbursesthe representatives for travel expenses to the meet-ings. It pays the representatives their regularhourly wages both while in attendance at the pre-liminary meetings and, pursuant to the contract, atthe negotiation meetings. Respondent also providesthe Committee with temporary facilities and coffeefor these preliminary meetings.At the November 1979 negotiations for the cur-rent contract with Respondent, the Committee'srepresentatives presented their demands one byone. Uncontradicted testimony shows that Re-spondent summarily granted or denied eachdemand. Respondent offered no counterproposals.Although Respondent granted some demands incompromised form, the parties did not engage inthe usual back-and-forth negotiation of terms thatcustomarily accompanies the process of collectivebargaining. The Committee did not try to obtainany proposals by giving up other proposals, nordid it insist that any proposal was mandatory. De-mands denied were usually immediately droppedby the Committee's representatives. Committee de-mands granted included increased insurance bene-fits, dental insurance, a cost-of-living provision, awage increase, and funeral leave.On November 30, 1979, Respondent called theCommittee to a special meeting, attended by Re-spondent's attorney, to discuss with Group I repre-sentatives the filing of the charge in this case, thepetition by Local 876, and the propriety of bargain-ing over a new contract covering the nine stores ofGroup I covered by the petition. At this meeting,the store representatives were told that they couldcall Respondent's attorney if they had any ques-tions, that he would represent them if they desired,and that they had the right to retain their own at-torney if they preferred. Respondent made no re-quest, promise, or suggestion that it would pay forwhatever attorney the Committee retained.On the basis of the above record, the Adminis-trative Law Judge found that Respondent did nomore than lawfully cooperate with the Committee.The General Counsel, while acknowledging thatthe Board has no per se rule with regard to unlaw-ful assistance or domination, contends in exceptionsthat Respondent's involvement in the Committee'sinternal affairs exceeds the permissible level of co-operation between an employer and a labor organi-zation and amounts to unlawful domination and as-sistance.4 We agree, and, contrary to the Adminis-trative Law Judge, we find that Respondent hasviolated Section 8(a)(2) and (1) of the Act bydominating,5assisting, contributing to the supportof, and interfering with the administration of theCommittee.In making these findings, we note that the differ-ence between unlawful assistance and unlawfuldomination is one of degree,6as is the differencebetween permissible cooperation and unlawful as-sistance.7Where, as here, the totality of evidenceshows that the labor organization exists essentiallyat the will of the employer, we are compelled tofind that the employer has engaged in both unlaw-ful assistance and domination.8We also note thatthe employer's activity in the formation of a labororganization is not a prerequiste to a finding ofdomination in the administration of a labor organi-zation. 9In finding unlawful assistance and domination,we rely on the collective import of the followingfactors: (1) The Committee has no charter, bylaws,or governing rules, no regular officers, and no pro-vision for the payment of dues. 0(2) The only bodyof rules governing the operation of the Committeeis contained in the bargaining agreement betweenRespondent and the Committee." (3) Respondent' See, e.g., Federal Mogul Corporation, Coldwater Distribution Center Di-vision, 163 NLRB 927, 928, fn. 4 (1967), enforcement denied 394 F.2d 915(6th Cir. 1968).' Respondent contends that, because unlawful domination is not allegedin the complaint or amended complaint, we should decline to find thisviolation. The amended complaint (par. 12) alleges:Since on or about May 26, 1979, and continuing to date, Respond-ent has rendered and is rendering unlawful aid, assistance and sup-port to the Homemaker Shops Representative Committee by sched-uling and controlling the election of Committee representatives; bycalling, attending and directing meetings of Committee representa-tives, and compensating representatives to attend these meeting; andby providing financial assistance to the Committee by offering legalassistance and by allowing the Committee to use its offices, equip-ment, facilities, and supplies to conduct Committee business.We find that these allegations are sufficient to bring the issue of domina-tion within the scope of the complaint. See Fremont Manufacturing Com-pany, Inc., 224 NLRB 597 (1976), enfd. 558 F.2d 889 (8th Cir. 1977).In addition, where a material issue of unlawful conduct related to thesubject matter of the complaint has been fully litigated and the facts nec-essary to decide the question have been adduced without objection byRespondent, the Board is not precluded from deciding the issues, regard-less of whether it has been specifically pleaded. See Kux ManufacturingCorporation, etc., 233 NLRB 317 (1977), enforcement denied in relevantpart 614 F.2d 556 (5th Cir. 1980).' Harold W Koehler, Harold C Koehler and Jerry Koehler, a partnershipd/b/a Koehler's Wholesale Restaurant Supply, 139 NLRB 945, 953 (1962),enfd. in relevant part 328 F.2d 770 (7th Cir. 1964).7 See, e.g., Sunnen Products, Inc, 189 NLRB 826, 828 (1971).'See Kux Manufacturing Corporation, supra9 See Goulds Pumps Inc., Vertical Pump Division, 196 NLRB 820, 824(1972).'I See Clapper's Manufacturing, Inc., 186 NLRB 324, 334 (1970), enfd.458 F.2d 414 (3d Cir. 1972).ii See Federal Mogul Corporation, Coldwater Distribution Center Divi-sion, supra at 928; Modern Plastics Corporation, 155 NLRB 1126, 1128(1965), vacated 379 F.2d 201 (6th Cir. 1967).442 HOMEMAKER SHOPSexercises sole authority to schedule annual and spe-cial meetings with the Committee and the Commit-tee's representatives only meet prior to these sched-uled meetings with Respondent. (4) Respondentplays a substantial role in determining and oversee-ing the Committee's internal election procedures.(5) The most recent contract negotiations were notcharacterized by arm's-length bargaining. Respond-ent summarily accepted, rejected, or compromisedthe Committee's requests, without further counter-proposals. 12 (6) There is minimal evidence of griev-ance handling by the Committee. (7) The Commit-tee's representatives are paid their regular hourlywages plus travel expenses for their participation inall Committee functions. (8) Respondent providesfree temporary facilities and coffee for the Com-mittee's pre-negotiation meetings. (9) Respondentoffered the Committee the services of its attorneyon November 30, 1979.13On the basis of the foregoing, we find that Re-spondent, since May 26, 1979, has provided assist-ance and support to the Homemaker Shops Repre-sentative Committee, and has dominated the admin-istration of the Committee, in violation of Section8(a)(2) and (1) of the Act."2. The General Counsel has also excepted to theAdministrative Law Judge's failure to find threeseparate violations of Section 8(a)(1) of the Act.We find merit in these exceptions.Employee and Committee Representative Browntestified that in early January 1980 she made a per-sonal call, unrelated to union business, on a compa-ny telephone. Respondent's store manager, Chene,stood approximately I to 1-1/2 feet away from herduring this call. According to Brown, when shefinished the call she turned and asked Chenewhether he was "baby-sitting her." Chene an-swered that he had been instructed by Respond-ent's president, Freeland, to find out to whomBrown spoke on the telephone and to inform himof all calls relating to Local 876. Brown testifiedthat she considered the matter a "kind of joke," butthat Chene was "very serious in what he wassaying." Chene, given an opportunity at the hear-" See Kux Manufacturing Corporation, supra at 320, 323. See also ReedRolled Thread Die Ca, subsidiary of UTD Corporation, 179 NLRB 56, 63(1969), enfd. in relevant part 432 F.2d 70 (Ist Cir. 1970). Cf. Newman-Greemn Inc., 161 NLRB 1062, 1067 (1966), enfd. as modified 401 F.2d I(7th Cir. 1968), in which the Board declined to find unlawful dominationwhere there was evidence of insistent bargaining by the labor organiza-tion and successful processing of grievances.We find no merit to Respondent's argument that the presence of favor-able terms in the contract precludes a finding of unlawful domination orassistance. See N.LR.B. v. Newport News Shipbuilding & Dry Dock Ca,308 U.S. 241 (1939). See also Alta Bates Hospital, 226 NLRB 485, 491(1976).1" We do not find determinative that it was not clear from the offerwho would be paying for the attorney's services. See Duquesne Universityof the Holy Ghost, 198 NLRB 891, 900 (1972)." See Goulds PumpA Inc., supraing to deny the alleged conversation, instead testi-fied that it was "very possible" the conversationtook place but did "not recall the exact wording."We credit Brown's uncontroverted testimony andfind that Chene created the unlawful impression ofsurveillance, in violation of Section 8(aXl) of theAct. 'sWe also find that Respondent's store manager,Laughead, engaged in unlawful interrogation ofGingrich, a Committee representative. Gingrichtestified that early in 1980 Laughead asked her ifshe knew anything about the union activity andfrom what store it might be coming. She replied toLaughead that she had no idea and would not tellhim even if she knew. According to Gingrich,Laughead's questions were casual and occurred onthe sales floor. Laughead denied the conversation.The Administrative Law Judge did not explicitlycredit either witness but found that the conversa-tion was "innocuous at best." From this, we con-clude that he has implicitly credited Gingrich's tes-timony that the conversation occurred.1" We dis-agree with the Administrative Law Judge's charac-terization of this conversation and find that Laugh-ead unlawfully interrogated Gingrich in violationof Section 8(a)(1) of the Act. t7Finally, we find that Respondent's store man-ager, Himes, engaged in unlawful interrogation ofemployee and Committee Representative Kelly.Kelly testified that Himes asked her on November1, 1979, if she had met with any Local 876 repre-sentatives that day and that she told him "yes."She later overheard Himes relay her response toFreeland on the telephone and asked Freeland ifthere was anything he should ask Kelly. Kelly fur-ther testified that Himes approached her later thatday and asked her what demands the employeeswere going to make. She gave a vague reply, men-tioning a possible wage increase and medical ordental insurance. Himes corroborated Kelly's testi-mony.The General Counsel sought to further amendthe complaint at the hearing to include an allega-tion of 8(a)(1) interrogation by Himes. The Admin-istrative Law Judge initially struck the testimonyof the General Counsel's witness at the hearing butpermitted Respondent to present its witness andlitigate the issue, in case the Board chose to reversehis denial of the motion, or denial of the motion ofhis Decision. However, because this allegation was" See, e.g., Sports Coach Corporation of America, 203 NLRB 145, 152(1973)."l We note that Respondent's brief in opposition to the General Coun-sel's exceptions does not deny that the conversation took place but con-tends that, as the Administrative Law Judge found, it was innocuous.11 See, e.g., Isaacson-Carrico Manufacturing Company, 200 NLRB 788(1972).443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfully litigated and is closely related to other allega-tions in the complaint we grant the motion toamend and admit the disputed testimony into therecord. I Further, we find that Himes' conductconstituted an unlawful interrogation in violationof Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1. The Respondent, Homemaker Shops, Inc., isan employer within the meaning of Section 2(2) ofthe Act, engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Retail Store Employees Union, Local 876,United Food and Commercial Workers Internation-al Union, AFL-CIO-CLC, and Homemaker ShopsRepresentative Committee are both labor organiza-tions within the meaning of Section 2(5) of theAct.3. By coercively interrogating employees aboutunion activities in order to discourage union mem-bership and activities; and by the creation of theimpression of surveillance of union activities, Re-spondent has interfered with, restrained, and co-erced its employees in the exercise of the rightsguaranteed them in Section 7 of the Act, and hasthereby engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.4. By dominating, assisting, supporting, and inter-fering with the operation and administration of theHomemaker Shops Representative Committee, Re-spondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section8(a)(2) and (1) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order Re-spondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate thepolicies of the Act.Because Respondent has dominated, and inter-fered with, the administration of the Party in Inter-est, Homemaker Shops Representative Committee,and has contributed support thereto, it will be rec-ommended that Respondent be ordered to ceaseand desist from such conduct and that it withdrawrecognition from and completely disestablish theCommittee as the representative of any of Re-spondent's employees in Respondent's 16 stores inGroup I for the purposes of dealing with Respond-" See, e.g., Aluender Daws. Inc d/b/a Alexander's Restaurant andLaunge, 228 NLRB 165, 165-166 (1977), enfd. 586 F.2d 1300 (9th Cir.1978).ent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other condi-tions of work.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Homemaker Shops, Inc., Lathrup Village, Michi-gan, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Coercively interrogating employees aboutunion activities.(b) Creating the impression of surveillance ofunion activities.(c) Dominating, supporting, assisting, or interfer-ing with the operation and administration of theHomemaker Shops Representative Committee orany other labor organization.(d) Recognizing, or in any manner dealing with,the Homemaker Shops Representative Committee,or any reorganization or successor thereof, as therepresentative of all full-time and regular part-timeselling and nonselling employees in Respondent's16 Group I stores, which constitute the Group Ibargaining unit.(e) Giving effect to or enforcing the collective-bargaining agreement covering employees in theGroup I bargaining unit and executed on January2, 1980, with the Homemaker Shops RepresentativeCommittee, or to any renewal, extension, modifica-tion, or supplement of said agreement; provided,however, that nothing herein shall be construed torequire Respondent to vary or abandon any exist-ing term or condition of employment.(f) In any like or related manner interfering with,restraining, or coercing employees in the exerciseof rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Withdraw all recognition from the Home-maker Shops Representative Committee as the rep-resentative of its employees in the Group I bargain-ing unit for the purpose of dealing with Home-maker Shops, Inc., concerning grievances, labordisputes, wages, rates of pay, hours of employment,or other conditions of work and completely dises-tablish the Homemaker Shops Representative Com-mittee as such representative; provided, however,that nothing in this Order shall require Respondentto vary or abandon any wages, hours, or other sub-stantive benefits as a result of discussions with theHomemaker Shops Representative Committee, orto prejudice the assertion by its employees of any444 HOMEMAKER SHOPSrights they derived as a result of such discussions;and further provided that nothing herein shall beconstrued as prohibiting its employees from form-ing, joining, or assisting any labor organization.(b) Post at its Group I stores in the State ofMichigan copies of the attached notice marked"Appendix."'9Copies of said notice, on forms pro-vided by the Regional Director for Region 7, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Repondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.to In the event that this Order is enforced by a Judgment of a Unitedstates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT interrogate our employeescoercively about their activities on behalf ofLocal 876, United Food and CommercialWorkers International Union, AFL-CIO-CLC, or any other labor organization.WE WILL NOT give our employees the im-pression that we are engaging in surveillanceof their union activities.WE WILL NOT dominate, support, assist, orotherwise interfere with the operation and ad-ministration of the Homemaker Shops Repre-sentative Committee or any other plant com-mittee or labor organization of our employees.WE WILL NOT recognize, or in any mannerdeal with, the Homemaker Shops Representa-tive Committee, or any reorganization or suc-cessor thereof, as a representative of our em-ployees employed in our Group I stores, forthe purpose of dealing with HomemakerShops, Inc., concerning grievances, labor dis-putes, wages, rates of pay, hours of employ-ment, or other conditions of work.WE WILL NOT give effect to our January 2,1980, collective-bargaining agreement with theHomemaker Shops Representative Committeewith respect to employees employed in ourGroup I stores or to any renewal, extension,modification, or supplement thereof; provided,however, that nothing herein shall be con-strued to require that we vary or abandon anyexisting term or condition of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of the rights guaranteed by Section 7of the Act.WE WILL withdraw all recognition from theHomemaker Shops Representative Committeeas a representative of our employees employedin our Group I stores for the purpose of deal-ing with us concerning grievances, labor dis-putes, wages, rates of pay, hours of employ-ment, or other conditions of work, and com-pletely disestablish the Homemaker ShopsRepresentative Committee as such representa-tive.HOMEMAKER SHOPS, INC.DECISIONSTATEMENT OF THE CASEWILLIAM A. GERSHUNY, Administrative Law Judge:A hearing was held on September 2, 1980, in Detroit,Michigan, on an amended complaint issued August 12,1980, alleging violations of 8(aX1) and (2) of the NationalLabor Relations Act, as amended, herein called the Act.Respondent's answer denies any violation of the Act.At issue is whether Respondent unlawfully has ren-dered aid, assistance, and support to the HomemakerShops Representative Committee (hereafter called theCommittee) and whether Respondent engaged in unlaw-ful interrogation and surveillance.Upon the entire record,' including my observation ofwitness demeanor, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONThe complaint alleges, the answer admits, and I findthat Respondent, engaged in the retail sale of curtains,towels, sheets, and other goods, with annual sales inexcess of $500,000 and annual interstate purchases valuedin excess of $50,000, is an employer engaged in com-merce within the meaning of the Act.'Respondent's motion for correction of the transcript is granted. Nopost-hearing brief was filed by counsel for the General Counsel.445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII1. LABOR ORGANIZATIONS INVOLVEDBoth the Committee and the Retail Store EmployeesUnion, Local 876, are labor organizations within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Unlawful Assistance and Support of theCommitteeThe Committee, certified by the Board on October 28,1976, following an election, is the bargaining representa-tive for sales and nonsales personnel at Respondent's 32retail stores in 6 States. Three bargaining units have beenestablished: Group I, the subject of this proceeding,covers 16 stores; Groups II and III cover 8 stores each.On November 2, 1979, Local 876 filed a representationpetition covering only 9 of the 16 stores in Group I. Itscharge was filed on November 26, 1979. While this pro-ceeding, of course, concerns only the alleged unfair laborpractices, it is noteworthy that counsel for the GeneralCounsel seeks to restrain Respondent's recognition of theCommittee only insofar as these nine stores are con-cerned. If relief is granted, the dominated Committeewould continue to function as a labor organization at allother stores.The Committee is an unincorporated entity, with nocharter, constitution, bylaws, or other governing rules. Ithas no regular officers or dues structure and conducts nogeneral membership meetings.There is no evidence of Respondent's involvement inits formation. The Committee was not recognized andthere was no rival union claim at the time. The Commit-tee functions through a committee comprised of one rep-resentative from each store, elected annually in accord-ance with a bargained-for provision of the contract. Therepresentatives gather for the first time immediately priorto the regular annual or special meetings called by man-agement and select spokespersons to meet with Respond-ent. Representatives are provided with coffee and tempo-rary basement facilities for their preliminary meetingand, in accordance with the labor agreement, are reim-bursed by Respondent for travel expenses and are paidtheir regular hourly wages while in attendance. There isno management attendance at these meetings. Electionsfor store representatives are scheduled, and blank ballotsare provided, by Respondent, but there is no evidence ofemployer interference in the selection of representatives.Ballot boxes often are kept on or near the store manag-er's desk and ballots are counted by employees in con-junction with the manager who announces the results.Regular or special meetings are scheduled and re-scheduled by Respondent. Regular meetings, usually heldin the fall of each year, serve two purposes: to discussnew merchandise and company sales policy and to nego-tiate terms and conditions of employment. Two specialmeetings have been called since the Committee was cer-tified: one, in October 1976, to discuss the Committee'sinitial contract demands; the other, on November 30,1979, to discuss the effect of Local 876's petition. Min-utes of the meetings are prepared, but no evidence wasoffered as to authorship.The uncontroverted evidence clearly reflects a patternof arm's-length bargaining with not ineffective results.Two 3-year contracts have been executed since 1977.The current contract, dated January 2, 1980, expires Jan-uary 2, 1983. The contract, in usual form, contains anumber of provisions noteworthy here: for the annualelection of store representatives by secret ballot; for es-tablishing the composition of the negotiating committee;for attendance without loss of pay at negotiating meet-ings and grievance meetings and for reimbursement ofrelated costs; and for a four-step grievance-arbitrationprocedure under which the elected store representativehas a participating role.Negotiations for the current contract, described byCommittee Spokesperson Harris, consisted of a discus-sion of demands presented by the three-member negotiat-ing committee. A number of its demands (increased in-surance benefits, dental insurance, cost-of-living provi-sion, wage increase, and funeral leave) were met; otherswere compromised; and some rejected by Respondent.There is no evidence that Respondent dictated thecontract terms or declined to discuss Committee propos-als.At the November 30, 1979, special meeting called byRespondent and attended by its attorney to discuss withGroup I store representatives the filing of the charge andpetition and whether Respondent could bargain with thenine stores of Group I over a new contract, the storerepresentatives were advised that they could call Re-spondent's attorney if they had questions; that they had aright to retain their own attorney; and that Respondent'sattorney would represent them if they so desired. Therewas no request, promise, or suggestion that Respondentwould pay for the services of any attorney retained bythe employees' Committee.There is no evidence of domination, actual or poten-tial, of any Committee function and, indeed, the com-plaint does not allege and counsel for the General Coun-sel does not contend that the Committee is the victim ofemployer domination.Thus, the question presented is whether employer as-sistance and support in the form of coffee for Committeerepresentatives once or twice a year, temporary base-ment office facilities several hours a year, pay and travelexpenses for attendance of infrequent meetings, and prep-aration of ballots are violative of Section 8(aX1) and (2)of the Act and require withdrawal by Respondent of itsrecognition of the Committee as the exclusive bargainingrepresentative of those employees at 9 of the 16 stores inbargaining Group I.The Act does not prohibit all forms of employer assist-ance. Indeed, many today recognize the need for innova-tive and broader forms of labor-management cooperationand assistance. With increasing frequency-and with nofear of an impairment of Section 7 responsibilities-unionnegotiating demands include pay for grievance handling,permanent meeting rooms for conduct of union business,continued seniority for employees elected to salariedunion positions, equity ownership of the business, andparticipation in traditional boardroom decisions.446 HOMEMAKER SHOPSWhether employer assistance is violative of the Actdepends, of course, not on the nature of the assistance,but rather on its effect on the employees' retention oftheir freedom of choice and the representative's ability tomaintain its independence in dealing with the employer.One particular form of assistance to a weak, unaffiliatedrepresentative may unlawfully alter the balance, whilethe same form of assistance to a strong organization maynot. It is for this reason that the decision necessarily is anad hoc one, resting on a consideration of the record as awhole.I conclude that the assistance rendered by Respondent,under all the circumstances present here, is not unlawfulfor the reason that the employees' paramount rightsunder the Act of freedom of choice and independence indealing with Respondent are neither undermined northreatened.Without question, the Committee lacks the organiza-tion and trappings of the typical labor union. Indeed, ithas no organization at all and functions only on an as-needed basis. But because it lacks the organizational bu-reaucracy, there apparently is no need for the impositionof dues and other membership assessments. Its bargainingmethods, however rudimentary they may be, have notbeen ineffective. Through bargaining, its members enjoysuch benefits as dental insurance, rarely found in thetypical labor agreement.Whatever may be the modus operandi of the Commit-tee, this can be said: It was conceived and selected solelyby the employees, its representatives are freely chosensolely by the employees, its contract demands are framedand advanced solely by its representatives, and in its sub-stantive activities it acts entirely independent of Re-spondent.The Board decision finding employer domination inKux Manufacturing Corporation, etc., 233 NLRB 317(1977), enforcement denied in relevant part 614 F.2d 556(5th Cir. 1980), principally relied on by the ChargingParty, is inapposite if for no reason other than the factthat the committee there was established and controlledby the employer. In this case, there is no evidence ofsuch employer involvement.Paragraph 12 of the amended complaint is dismissed.B. The Chene SurveillanceStore Representative Brown testified that, in early Jan-uary 1980, she was using a company telephone for a per-sonal call, without having first obtained the required per-mission. Her back was to Store Manager Chene who wasstanding on the other side of the sales counter, about 1 to1-1/2 feet away. Brown is certain that Chene overheardthe conversation which was not related to union activity.When she completed her conversation with her husband,she turned and asked Chene whether he was "baby-sit-ting her." According to Brown, Chene said he had beentold by Company President Freedland that, wheneverBrown was on the telephone, to find out with whom shewas speaking and about what and to inform him of allcalls relating to Local 876. Brown considered the matter"kind of a joke," but Chene, she testified, was "very seri-ous in what he was saying."Chene testified it was "very possible" the conversationtook place, but he did "not recall the exact wording."No violation is established, even crediting the testimo-ny of Brown. Local 876's petition was filed on Novem-ber 2, 1979, 2 months prior to this incident. No othersimilar incidents were testified to at this or any otherstore. Brown was not identified as an adherent of Local876. This isolated incident in a multistore bargaining unitduring a 10-month period between date of filing and dateof hearing does not rise to the level of unlawful activity.Kux Manufacturing Corp., supra, 233 NLRB at 322.Paragraph 1 (b) of the amended complaint similarly isdismissed.C. The Laughead InterrogationEarly in 1980, according to the testimony of StoreRepresentative Gingrich, Store Manager Laughead askedher if she knew anything about union activity and fromwhat store it might be coming. She testified that the con-versation occurred on the sales floor, that it was just acasual remark, and that she replied she had no idea andwould not tell him even if she knew.Laughead testified that no such conversation occurred.No unlawful interrogation is established. The interro-gation was casual and, considered both objectively andsubjectively, was not coercive or intimidating. Indeed, itwas innocuous at best. Again, under the circumstances ofthe case, this isolated question does not rise to the levelof unlawful employer activity under the Act.Paragraph I1(a) of the amended complaint is dis-missed.[Recommended Order for dismissal omitted from pub-lication.]447